Exhibit 10.3(a)
June 9, 2009
AAA Capital Management Inc.
1300 Post Oak Blvd. #350
Houston, Texas 77056
Attention: Mr. Anthony Annunziato

  Re:   Management Agreement Renewal

Dear Mr. Annunziato:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney AAA Energy Fund L.P.   •   Citigroup AAA Energy Fund L.P. II
  •   Citigroup AAA Master Fund LLC   •   Citigroup Orion Futures Fund L.P.   •
  Citigroup Diversified Futures Fund L.P.   •   CMF Institutional Futures
Portfolio L.P.   •   Legion Strategies LLC   •   Citigroup Energy Advisors
Portfolio L.P.   •   Citigroup Global Futures Fund LTD   •   Citigroup Orion
Futures Fund (Cayman) LTD.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
 
Very truly yours,
 
CITIGROUP MANAGED FUTURES LLC
 

By:  
/s/  Jennifer Magro


Jennifer Magro
Chief Financial Officer & Director
 
AAA CAPITAL MANAGEMENT INC.



By:  
/s/  Anthony Annunziato


 
Print Name Anthony Annunziato
 
JM/sr

